         Case 3:16-cv-01653-RMS Document 105 Filed 01/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

SCOTT POWELL

        v.                                              Civil No. 3:16-CV-1653(RMS)

JILL JONES-SODERMAN

                                     JU D G M E N T

This matter came on for court trial before the Honorable Robert M. Spector, United States

Magistrate Judge. On January 14, 2020 Judge Spector entered a Memorandum of

Decision in favor of the plaintiff in the amount of $100,000.00.

It is therefore;

       ORDERED, ADJUDGED and DECREED that the judgment is for the plaintiff, Scott

Powell and the case is closed.

       Dated at New Haven, Connecticut, this 16th day of January 2020.



                                                        Robin D. Tabora, Clerk

                                                        By: _/s/      __
                                                            A. Campbell
                                                            Deputy Clerk


EOD: January 16, 2020
